DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,834,012 (or any reissue thereof) is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The error statement in the May 7, 2021 is identical (other than claim numbers) to the May 7, 2021 declaration in reissue 17/221,152. After the first of these applications (this application and the ‘152 application) is allowed, the error statement of the remaining application 
Claims 27-46 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the down hole pump being powered by a power grid must be shown or the feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Application Data Sheet
The April 2, 2021 application data sheet (ADS) is incomplete. While it does state that this application is a continuation of both 16/537,070 and 16/537,124 and also a reissue of Patent No. 8,834,012 ( stated twice), the ADS fails to state that the intermediate applications 16/537,070, 16/537,124 and 15/853,076 are reissue applications of 12/774,959. Applicant should submit additions to the ADS underlined, and also request a corrected filing receipt to ensure proper entry of the changes. 

Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by a power grid. While the ‘012 patent can support this (see line 47 of column 8), there is no support in the‘730 application. The ‘730 application stated various types of power sources could be used (see paragraph 40 of the ‘730 application as filed, or the paragraph beginning on line 59 of column 8 of the ‘312 patent which states the present invention “may be powered by any suitable power source”, including, “a combustion engine, electric power supply which may be provided by an on-site generator or by a hydraulic power supply”. There is no mention of an electric power grid in the ‘312 patent, and thus no evidence that powering the down hole pump with an electric power grid was conceived before the filing of the ‘959 application. As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 27-30 and 33-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2008/0264641 to Slabaugh et al (hereinafter “Slabaugh”) in view of US Pre-Grant Publication No. 2011/0103974 to Lamascus et al. (hereinafter, “Lamascus”).
Slabaugh discloses a method of performing a well treatment operation comprising preparing a well treatment fluid having a solid material (paragraph 20) in a storage unit (130), transferring the solid material from the storage unit using gravity, using a blender (50) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 17), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (paragraph 36 states that the mixture “is 
In regard to claim 28, the proppant stored in Slabaugh is delivered by gravity to an auger (190) which feeds the blender. Claim 28 does not preclude the use of the auger. In regard to claim 29, Slabaugh comprises a proppant source (40).  In regard to claim 30, see the title or abstract of Slabaugh. In regard to claim 33, Slabaugh’s load cells 240 determine the mass of the remaining ingredients. In regard to claim 34, paragraph 42 of Slabaugh states that control unit 730 can have a wireless connection. The same paragraph states that a web service can be remotely called for the controls. This is seen to teach a network storage device as claimed in claim 35. In regard to claim 36, paragraph 22 of Slabaugh describes the load cells 240 determining the rate of change for the weight. To do this, the weight at a given time or given intervals must be known. In regard to claim 37, Slabaugh has a blender (50) and adds additives 70 to control the properties of the fluid. As Slabaugh uses gravity to move the proppant, it is considered obvious that gravity could also be used to move the additives to reduce required power and the number of parts. In regard to claim 38, pump 690 of Slabaugh is seen to transfer the fluid to the down hole pump. In regard to claims 39 and 40, paragraph 22 states that the amount of dry material is monitored and controlled. Load cells 240 determine the mass of the remaining ingredients. The monitoring and controlling is seen to occur in real time, as claimed in claim 39. In regard to claim 41, paragraph 22 states that a user can be notified of problems in the rate of solid removal and paragraph 41 teaches the use of visual feedback. These teachings . 

Claims 27-33,37-40,43,44 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2007/0201305 to Heilman et al (hereinafter “Heilman”) in view of Lamascus.
Heilman discloses a method of performing a well treatment operation comprising having a solid material (paragraph 24) in a storage unit (106), transferring the solid material from the storage unit using gravity (“Gravity can be the substantial means of delivering proppant from the proppant tank”, paragraph 24), using a blender (105) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 26), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Heilman does not teach an electric power grid powering the down hole pump. Lamascus uses a power grid PG to power a subterranean operation (oil drilling, or in paragraph 139, natural gas production, including a pump). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Lamascus to modify the well treatment operation of Heilman by using a power grid to power a down hole pump to reduce or eliminate greenhouse gas emissions (compared to an onsite diesel generator) and eliminating the waste of natural resources (particularly as the system of Lamascus includes a regenerative system to return energy to the grid). 
In regard to claim 28, Heilman states in paragraph 24, “Gravity can be the substantial means of delivering proppant from the proppant tank.” When proppant leaves the tank, it enters .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims7 1-79, 94-102 and 118-127 of copending Application No. 16/537,070 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with the current .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-41 of copending Application No. 17/221,204 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a power grid. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘204 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-45 of copending Application No. 17/221,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences and the ‘317 including options that are not claimed here (but claimed in the alternative with steps that are claimed here). Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a power grid. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘317 claims. The ‘317 claims include options for powering the pump that are not claimed in this application, but the claims of this application are contained in the claims of the ‘317 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences and the ‘281 including options that are not claimed here (but claimed in the alternative with steps that are claimed here). Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a power grid. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘281 claims. The ‘281 claims include options for powering the pump that are not claimed in this application, but the claims of this application are contained in the claims of the ‘281 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,267 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences and the ‘267 application including options that are not claimed here (but claimed in the alternative with steps that are claimed here). Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed to a blender using gravity with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a power grid. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘267 claims. The . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993